Citation Nr: 1401605	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a stroke and seizure, to include as secondary to service-connected coronary artery disease and hypertension.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1978, and from April 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the residuals of a stroke and seizure, to include as secondary to the service-connected coronary artery disease and hypertension.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is necessary prior to further disposition of the claim.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.

The Veteran seeks service connection for residuals of a stroke and seizure, which he asserts are secondary to his service-connected disabilities of coronary artery disease (CAD) and hypertension.  Specifically, the Veteran contends that the stroke and associated seizures that he suffered in April 2007 are related to the heart surgery he underwent in February 2007.  Alternatively, the Veteran contends that the stroke and seizure were related to years of taking an anti-coagulant medication for his peripheral vascular disease.  

The Veteran is service-connected for a number of additional disabilities, including the loss of use of both lower extremities with right femoral below the knee popliteal artery bypass and left popliteal aneurysm; intervertebral disc syndrome of the lumbar spine; posttraumatic stress disorder (PTSD); right peroneal nerve paralysis with right foot drop; seronegative rheumatoid disease of the shoulders, elbows, wrists, hands, and cervical spine; abdominal aortic aneurysm; and diabetes.  The Board notes that the Veteran is not specifically service connected for peripheral vascular disease of the lower extremities.

The Board has remanded this issue for etiological opinions on several occasions, and it has not yet received a satisfactory answer to the questions that it has posed to medical professionals.  The Veteran underwent a VA examination in June 2008.  The examiner opined that the Veteran's seizure disorder was not caused by his heart condition.  Instead, the examiner stated that the vast majority of subdural hematomas were due to trauma in middle-aged males.  Due to the bilateral nature of the Veteran's hematomas, in conjunction with the left temporal contusion, the examiner concluded that his stroke, with residual seizure disorder and speech dysfunction, was likely of traumatic etiology.  

Upon review of that examination report, the Board found in July 2011 that the June 2008 VA examiner's opinion was not sufficient to enable the Board to adequately address the issues on appeal.  The Board noted that the examiner opined that the hematomas were likely traumatic in origin, despite the Veteran's continued denial that he experienced any trauma.  Accordingly, the Board's July 2011 Remand again requested that an examiner provide the following etiological opinions:

a) Whether it was at least as likely as not (50 percent probability or greater) that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals, were caused or aggravated by any service-connected disability, to include (1) CAD and hypertension status post CABG in February 2007, or (2) anti-coagulation medication taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm.
      
b) Whether it was at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vascular disease was caused or aggravated by, or was otherwise related to, his popliteal aneurysm resections and abdominal aortic aneurysm resection.

Following an additional examination of the Veteran in August 2011, a VA examiner concluded that the Veteran's stroke and residuals of stroke were less likely than not related to the Veteran's service-connected disabilities or their treatment primarily because the stroke unlikely resulted from a "spontaneous event."  Upon review of that opinion, the Board suspected that this examiner's conclusion was simply a restatement of the opinion that the cause of the Veteran's condition was traumatic in nature.  Moreover, the Board noted that the examiner did not address the other questions that the July 2011 Remand posed.  Consequently, in August 2013, the Board requested an expert opinion from a physician with the Veterans Health Administration (VHA) addressing the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals such as speech dysfunction, were caused or aggravated by any service-connected disability, to include (1) CAD and hypertension status post CABG in February 2007, or (2) anti-coagulation medication taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm?
      
b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals such as speech dysfunction, have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include (1) CAD and hypertension status post CABG in February 2007, or (2) anti-coagulation medication taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm?
      
c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vascular disease was caused or aggravated by, or was otherwise related to, his popliteal aneurysm resections and abdominal aortic aneurysm resection?  If no aggravation is found, the examiner should so state.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  The term aggravated refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

In October 2013, a VHA physician responded to those questions.  With respect to the first requested opinion, the VHA physician stated again that the Veteran's injuries were the direct result of trauma.  The Board has noted on multiple occasions, including in its July 2011 Remand and August 2013 VHA opinion request, that the Veteran has denied and continues to deny that he has experienced any trauma to his brain.  The examiners have not otherwise cited medical evidence indicating that the Veteran experienced a head trauma leading to his claimed conditions.  It is, the Board reiterates, therefore insufficient for an opinion to surmise that the Veteran's injuries are traumatic in origin with no evidence of head trauma.  With respect to the third requested opinion, the VHA physician stated that he did not have the qualifications to answer the question, and the question was not addressed.  Accordingly, on remand, an answer to each of these questions should again be solicited from VA physicians of appropriate expertise.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to a medical doctor of appropriate expertise in the field of neurology.  If a single physician is unable to address all of the below-requested opinions, then the claims file should be forwarded to as many physicians as are needed to provide the following opinions.  For the purpose of these opinions, the examiner is advised that the Veteran has repeatedly denied experiencing head trauma.  Unless the examiner demonstrates that the medical evidence of record shows that the Veteran experienced a head trauma, the examiner cannot simply assume that the etiology of the Veteran's condition is traumatic in nature.  After a review of the extensive medical record on appeal, the physician with expertise in neurology should provide answers to the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals such as speech dysfunction, were caused by any service-connected disability, to include (1) coronary artery disease and hypertension or (2) anti-coagulation medication taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm?  

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals such as speech dysfunction, have been aggravated by (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include (1) coronary artery disease and hypertension or (2) anti-coagulation medications taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm?  If no aggravation is found, the examiner should so state.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vascular disease was caused or aggravated by, or was otherwise related to, his popliteal aneurysm resections and abdominal aortic aneurysm resection?  If no aggravation is found, the examiner should so state.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

